Hager, J.
after explaining the admissions and allegations made by the pleadings, and referring to the testimony applicable thereto, stated that a constable had a right peaceably and without force, to enter premises for the purpose of executing a writ of attachment; that he might also after a levy was made and with the consent of the tenant legally in possession, leave and lock up the property on the premises; and by virtue of his writ and levy he could ^afterwards legally revisit the premises, and, if he saw fit, remove the whole or any portion of.the property to another place. He is liable personally and also upon Me official bond, for its safe keeping, and he is also responsible for illegal and unauthorised acts, and it should be left for him to judge what is best for the safety of the property, unless the party for whom he acts *182gives directions' by which he' may he relieved from liability.. These officeia are also conservators of the peace in'their respective townships, atod if they aw attacked or molested whilst in the legal performance of their duties, they have power, to arrest the aggressor and call upon the bystmctors for assistance.. Public officers should be. protected' in the performance of all duties impeded upon them by law." If an illegal and unjustifiable attack has been made upon the plaintiff whilst in the legal' performance of Ms official duties, he is entitled to compensatidh bj action &r the damages sustained.
The damages in such cases are not confined merely, to the corporal injury sustained by plaintiff; but if the jury should find for him, they are atilberty to award such exemplary damages as in their judgment the. circumstances of the case may require.
' The jury found for plaintiff, $750.